May 9, 2011 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Advantage Funds, Inc. 1933 Act File No. 33-51061 Dreyfus Emerging Leaders Fund 1940 Act File No. 811-7123 Dreyfus Global Absolute Return Fund CIK No. 0000914775 Dreyfus Global Real Return Fund Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund Dreyfus Total Return Advantage Fund Global Alpha Fund Dreyfus Growth and Income Fund, Inc. 1933 Act File No. 33-44004 1940 Act File No. 811-6474 CIK No. 0000881780 Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund 1933 Act File No. 33-31809 1940 Act File No. 811-5883 CIK No. 0000857114 Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund 1933 Act File No. 33-58248 1940 Act File No. 811-7502 CIK No. 0000897469 Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund 1933 Act File No. 333-104120 1940 Act File No. 811-21327 CIK No. 0001224568 Dreyfus Midcap Index Fund, Inc. 1933 Act File No. 33-41078 1940 Act File No. 811-6325 CIK No. 0000875732 Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series 1933 Act File No. 2-52718 1940 Act File No. 811-2557 CIK No. 0000030160 Gentlemen: Pursuant to Rule 497(e) under the Securities Act of 1933, a 497(e) was transmitted for filing on behalf of the above-referenced funds on April 29, 2011, Accession Number: 0000914775-11-000057. Please disregard and ignore this filing. A corrected 497 (e) filing was filed on May 5, 2011, Accession Number: 0000914775-11-000060. Please address any comments or questions to my attention at 212.922.8023. Sincerely, /s/ Kara Dooley Kara Dooley Paralegal
